Title: To George Washington from Alexander Hamilton, 29 September 1794
From: Hamilton, Alexander
To: Washington, George


               
                  Sir,
                  Treasy Depart: Sep: 29. 1794.
               
               I have the honor to transmit you two communications from the Commissioner of the Revenue dated the 24 & 25 instant, and to submit my opinion, that it is adviseable to ratify all the
                  
                  contracts to which they refer except that last mentioned with Green Parker.  With perfect respect &c.
               
                  A. Hamilton.
               
            